Case: 18-10751      Document: 00514729580         Page: 1    Date Filed: 11/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-10751                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 19, 2018

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

ALFREDO MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-133-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alfredo Medina, federal prisoner # 39027-177, appeals the denial of a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on Amendments
782, 790, and 794. For the reasons that follow, the district court did not err or
abuse its discretion in denying him a sentence reduction. See United States v.
Calton, 900 F.3d 706, 710 (5th Cir. 2018).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10751    Document: 00514729580     Page: 2   Date Filed: 11/19/2018


                                 No. 18-10751

      A district court may reduce a term of imprisonment “in the case of a
defendant who has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission . . . if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” § 3582(c)(2). A reduction
is not consistent with the Commission’s policy statement, namely, U.S.S.G.
§ 1B1.10, or authorized under § 3582(c)(2) if the amendment to the guidelines
range “does not have the effect of lowering the defendant’s applicable guideline
range.” § 1B1.10(a)(2)(B). The 162.84 kilograms of methamphetamine Medina
was held accountable for yields the same base offense level of 38 under both
the amended version of U.S.S.G. § 2D1.1(c) and the version in effect when he
was sentenced. Therefore, Amendment 782 does not have the effect of lowering
Medina’s guidelines range.      To the extent that Medina challenges the
calculation of this drug quantity, a § 3582(c)(2) motion may not be used to
challenge the correctness of his original sentence. See Dillon v. United States,
560 U.S. 817, 831 (2010).
      A reduction is not consistent with § 1B1.10 or authorized under
§ 3582(c)(2) if “[n]one of the amendments listed in subsection (d) [of § 1B1.10]
is applicable to the defendant.” § 1B1.10(a)(2)(A). Amendments 790 and 794
are not listed in § 1B1.10(d). See § 1B1.10(d). Accordingly, the district court
was not authorized to reduce Medina’s sentence pursuant to Amendments 790
and 794.
      The judgment of the district court is AFFIRMED.




                                       2